Citation Nr: 1228770	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, denied service connection for a bilateral ankle disability.

In a December 2010 rating decision, the RO proposed to reduce the evaluation for the Veteran's lumbar spine disability from 40 to 20 percent.  Notice of the proposed reduction and the right to a personal hearing was sent to the Veteran that same month.  In a February 2011 rating decision, the RO implemented the reduction; however, notice of this decision was not sent to the Veteran until April 8, 2011.  Prior to issuance of the notice, the Veteran requested a personal hearing via facsimile received on March 30, 2011.  A handwritten note on the facsimile indicates that the request was considered moot because a final rating decision was done in February 2011.  The Board points out, however, that the notice of the final decision was not sent to the Veteran until after the request for a personal hearing was received.  Therefore, the request for a personal hearing was not moot, and this issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that his bilateral ankle disability was incurred in service or is secondary to his service-connected right knee disability.

The Veteran's service treatment records reflect that at his May 1989 enlistment examination, he had moderate pes planus that was asymptomatic.  No other foot or ankle disabilities were noted and the Veteran denied any bone, joint, or other deformity and any foot trouble.  In November 1989, the Veteran fell down the stairs in his barracks and injured his right knee, resulting in a complete tear of the anterior cruciate ligament (ACL).  In March 1990, he underwent arthroscopic ACL reconstruction.  A May 1990 Medical Evaluation Board report indicates that on physical examination, in addition to right knee findings, he had some "brown areas over the anterior talofibular ligament areas of both ankles that suggest either prior hematoma or old injuries."  The Physical Evaluation Board determined that he was unfit and he was medically separated from service.  A May 1990 examination report notes that the Veteran's feet were normal.  Other than the ACL tear of the right knee, no other abnormalities of the lower extremities were noted.  

The Veteran filed an original claim for service connection for right knee disability in June 1970.  At the time, he made no mention of any ankle problems.  The reports of VA examinations conducted for right knee dated in July 1990, November 1993, and March 1996, make no mention of any ankle problems.  

Private medical records dated in August 2003 from Ferguson Medical Group indicate that the Veteran complained of bilateral foot pain.  An X-ray of the right foot was within normal limits, but the appearance of mild pes planus was noted.  An X-ray of the left foot showed small calcaneal spurs along the posterior plantar surface of the calcaneus and mild pes planus.

Private treatment records dated in October and November 2008 from Dr. Bryant indicate the Veteran complained of pain in multiple joints and specifically of redness and pain in his medial left plantar foot.  The initial assessment was cellulitis of the left foot from a fever, but a later note indicates that the etiology of the generalized joint pain was unclear.

In December 2008, the Veteran filed a claim for service connection for bilateral ankle disability secondary to his right knee disability.

The report of a February 2009 VA examination indicates that the Veteran had an abnormal gait and used a cane.  He had a distinct limp and avoided weightbearing on the right knee.  It was noted that he carried more weight on his ankles and left leg.  It was also noted that he was 5'9" and 273 lbs and reported that he had gained 40 lbs in the past 4 months.  X-rays of the ankles showed mild degenerative changes.  The diagnoses were right and left ankle degenerative joint disease (DJD) with right ankle laxity.  The examiner (O.R.) opined, 

The [V]eteran is now using a cane having problems with weight bearing noting an abnormal gait.  The abnormal gait would put additional pressure and stress upon the other joints of the lower extremities including the left knee and to the bilateral ankles which would add to the development of arthritis and chronic problems.  Therefore it is at least as likely as not that the problems associated to the ankles and the left knee are contributed by the right knee.

In a June 2009 VA joints examination report, the same examiner (O.R.) opined that because of abnormal gait, the Veteran's left knee problems were secondary to his right knee disability.  With regard to the bilateral ankles, the examiner's opinion is unclear because it contains a double negative.  Specifically, the examiner stated, "[c]oncerning the bilateral ankles, the [V]eteran appears to have chronic strain to the ankles with increased amount of inversion noted.  It does not appear that this is not likely secondary to the knee" [emphasis added].  

In the July 2009 rating decision, the RO denied service connection for the bilateral ankle disability.  The RO interpreted the June 2009 VA opinion as a negative nexus opinion and did not address that same examiner's positive opinion that was provided only four months earlier.  In his August 2009 notice of disagreement (NOD), the Veteran asserted for the first time that he had injured his ankles during advanced individual training (AIT) while marching and running.  In support of this assertion, he submitted a copy of the May 1990 Medical Evaluation Board report.  

The report of a November 2010 general medical examination reflects that same examiner (O.R.) opined that the Veteran had "pes planus bilateral ankles" and that this did "not appear to be secondary to the service-connected knees or back."  

The Board notes that pes planus was noted during the Veteran's enlistment examination as moderate and asymptomatic.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Board finds that the VA medical opinions of record are inadequate because they are contradictory, unclear, do not address whether the Veteran's bilateral ankle disability was incurred in or aggravated by service, and do not address whether the preexisting pes planus was aggravated by service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  For these reasons, a remand for another VA examination and opinion is necessary.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  Currently, the claims file includes records dated from April 2010 to July 2010 from the Poplar Bluff VA Medical Center (VAMC) and Sikeston Community Based Outpatient Clinic (CBOC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's ankles and feet.  The claims file includes records dated from April 2010 to July 2010 from the Poplar Bluff VAMC and Sikeston CBOC.  All records/responses received should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination by a different examiner (other than O.R.) to determine the etiology of any current right or left ankle disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current right and left ankle disability, and provide an opinion, with complete rationale, as to whether it is at least as likely as not that any current ankle disability first manifested in service or within a year thereafter, or is causally related to any incident of service.  In rendering this opinion, the examiner should consider and address the Veteran's statements that he injured his ankles while marching and running in advanced individual training (AIT) and the May 1990 Medical Examination Board report that notes that the Veteran had "brown areas over the anterior talofibular ligament areas of both ankles that suggest either prior hematoma or old injuries."

If it is determined that any ankle disability is not directly related to service, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not that the ankle disability is caused or aggravated by the Veteran's service-connected right knee disability.

If it is determined that any ankle disability is due to pes planus, the examiner is requested to provide an opinion, with complete rationale, as to whether there was any increase in the Veteran's preexisting pes planus disability in service.  If the answer to the question is yes, the examiner should render an opinion as to whether the increase was due to the natural progress of the disease or due to service.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

